Citation Nr: 0921230	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-36 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to herbicide agents.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the Veteran's claim for service connection for prostate 
cancer, to include as secondary to exposure to herbicide 
agents.  

As an initial procedural matter, the Board observes that the 
United States Court of Appeals for Veterans Claims issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), which 
reversed a Board decision denying service connection for 
disabilities claimed as a result of exposure to herbicides in 
which the only evidence of exposure was the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  That decision was appealed to the United States 
Court of Appeals for the Federal Circuit.  On September 21, 
2006, VA imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay included the one at issue.  In a May 2008 decision, the 
United States Court of Appeals for the Federal Circuit found 
that VA reasonably interpreted 38 U.S.C.A. § 1116(a)(1)(A) 
and 38 C.F.R. § 3.307(a)(6)(iii) as requiring the physical 
presence of a Veteran within the land borders of Vietnam 
(including inland waterways) during service, and that the 
receipt of the Vietnam Service Medal alone, did not establish 
service in Vietnam.  The United States Supreme Court declined 
to review the case, and the decision of the Federal Circuit 
in Haas v. Peake is now final.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  The stay of adjudication of these matters 
was rescinded on January 22, 2009.  Therefore, the claim on 
appeal for entitlement to service connection for prostate 
cancer, to include as secondary to alleged in-service 
exposure to herbicides, may now be addressed.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's service included in-country duty or visitation in 
the Republic of Vietnam.

2.  The Veteran's prostate cancer first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein, including exposure to 
herbicides.





CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
malignant tumors, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

Diseases which are associated with exposure to certain 
herbicide agents, including prostate cancer, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  38 
C.F.R. §§ 3.307(a)(6)(ii); 3.307(d), 3.309(e) (2008).  
Moreover, an appellant who does not meet the statutory 
criteria for presumptive service connection based on 
herbicide exposure is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309, 
314 (1993).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

The Veteran, who was diagnosed with prostate cancer after 
service, contends that this disease developed as a result of 
his exposure to herbicides while serving in Thailand.  
Specifically, he alleges that, as a warehouse specialist, he 
supplied military aircraft with Agent Orange that was sprayed 
over Vietnam.

Any Veteran who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Veteran's service personnel records 
reflect that he served on active duty from January 1965 to 
October 1968, including service in Thailand from July 1967 to 
July 1968, and that he was awarded the Vietnam Service Medal.  
Members of the United States armed forces serving in Thailand 
between July 1965 and March 1973 who served in direct support 
of operations in Vietnam were eligible for the Vietnam 
Service Medal.  However, while the Veteran's service in 
Thailand made him eligible to receive that decoration, there 
is no evidence that he had actual in-country service in 
Vietnam.  Nor did he otherwise meet the conditions of service 
involving duty or visitation in the Republic of Vietnam for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  38 U.S.C.A. § 1116(a)(1)(A), 38 C.F.R. 
§ 3.307(a)(6)(iii).  As noted above, VA's regulatory 
interpretation of "service in Vietnam" as requiring in-
country duty or visitation in Vietnam was upheld by the 
Federal Circuit.  Haas v. Peake, 525 F.3d. 1168 
(Fed.Cir.2008) cert. denied 129 S.Ct. 1002 (Jan. 21, 2009).

The Board acknowledges the Veteran's allegation that he had 
direct contact with Agent Orange as a warehouse specialist at 
the Takhli Royal Thailand Air Force Base, Thailand.  To that 
end, the RO made a February 2007 Personnel Information 
Exchange System (PIES) request for any service records or 
other documents showing that the Veteran was exposed to 
herbicides.  However, a PIES response dated later that month 
indicated that no records of herbicide exposure could be 
found.  Nor has the Veteran submitted any evidence to 
corroborate his claim of in-service exposure to Agent Orange.  
To the contrary, the RO sent the Veteran correspondence in 
June 2004 and May 2006 specifically requesting that he 
furnish information to support his claim of in-service 
herbicide exposure.  However, the Veteran did not respond to 
those requests.  Consequently, any additional information 
that may have been elicited in support of his claim was not 
obtained because of his failure to cooperate.  The Board 
reminds the Veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In the absence of any probative evidence of in-service 
herbicide exposure, the Board finds that the Veteran is not 
entitled to service connection for prostate cancer on a 
presumptive basis.  Nevertheless, service connection may 
still be granted based upon evidence demonstrating that the 
Veteran's prostate was incurred or aggravated in service.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

The Veteran's service medical records, including his January 
1965 enlistment and September 1968 separation examinations, 
are negative for any complaints or clinical findings of 
prostate cancer or related problems.  As there is no record 
of treatment or a diagnosis of prostate abnormalities in 
service, the Board finds that chronicity  in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
prostate cancer.  38 C.F.R. § 3.303(b).  

The Veteran's post-service medical records indicate that in 
October 2003, he was assessed with elevated levels of 
prostate-specific antigen.  In January 2004, he underwent a 
prostate ultrasound with biopsy, which disclosed an adenoma 
of the left prostate.  In April 2004, the Veteran underwent a 
radical retropubic prostatectomy with bilateral pelvic lymph 
node dissection.  Subsequent private treatment records dated 
from April 2004 to May 2005 show that the Veteran made a full 
post-surgical recovery and did not experience a resurgence of 
cancer.  Significantly, there is no evidence in the Veteran's 
claims folder indicating that any of his treating providers 
found a relationship between his prostate cancer and his 
period of active service, including alleged exposure to 
herbicide agents.  

The evidence of record reflects that the Veteran's prostate 
cancer was first diagnosed in January 2004, more than 35 
years after his separation from active service.  The Veteran 
is thus not entitled to service connection on a presumptive 
basis.  Additionally, in view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence 
establishing a medical nexus between the Veteran's time in 
service and his post-service prostate cancer.  None of the 
Veteran's treating physicians has found such a relationship.  
Therefore, the Board finds that service connection for 
prostate cancer is not warranted.  The Board finds it 
unnecessary to schedule the Veteran for a VA examination 
because there is no evidence of record that indicates that 
the Veteran's prostate cancer may be associated with any 
event, injury, or disease in service, or with any service-
connected disability.  Furthermore, there is no competent 
evidence showing herbicide exposure in service, and thus no 
event or injury in service that would require an examination 
to be conducted.  38 C.F.R. § 3.159(c)(4).

The Board has considered the Veteran's assertions that his 
prostate cancer is the result of his active service, 
including his alleged exposure to herbicides.  Lay evidence 
is one type of evidence that the Board must consider when a 
Veteran's claim seeks disability benefits. 38 C.F.R. § 
3.307(b) (2008).  As a lay person, however, the Veteran is 
not competent to provide opinions requiring medicals 
knowledge, such as a question of medical causation.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Accordingly, the Veteran's 
assertions as to medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, 
lack sufficient probative value to establish a nexus between 
his diagnosed prostate cancer and his time in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board).

The Board finds that the weight of the credible evidence 
demonstrates that the Veteran's prostate cancer first 
manifested many years his active duty and is not related to 
service.  As the preponderance of the evidence is against the 
claim for service connection for prostate cancer, to include 
as secondary to herbicide exposure, that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and March 2006, 
a rating decision in August 2004, a statement of the case in 
October 2005, and a supplemental statement of the case in 
October 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


